UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDWARD LEE CONEY JR.,

                                 Plaintiff,
                                                                  18-CV-11292 (LLS)
                     -against-
                                                                 ORDER TO AMEND
JOHN/JANE DOE,

                                 Defendant.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se and currently incarcerated in Sing Sing Correctional Facility

(“Sing Sing”) writes a letter regarding conditions at Sing Sing. The Clerk of Court opened

Plaintiff’s letter as a new civil action, and by order dated December 6, 2018, the Court directed

Plaintiff to pay the filing fees or submit a completed and signed request to proceed in forma

pauperis (IFP), that is, without prepayment of fees, and prisoner authorization. Plaintiff filed an

IFP application and prisoner authorization on December 18, 2018. By order dated July 15, 2019,

the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis. 1 For the reasons set forth below, the Court grants Plaintiff leave to file a complaint

within sixty days of the date of this order.

                                     STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any

of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation

marks and citations omitted) (emphasis in original).

                                          BACKGROUND

        Plaintiff Edward Lee Coney Jr. filed a letter, purporting to assert a constitutional claim.

He did not file a complaint. His letter is not the model of clarity, but to the extent the Court can

understand the allegations in Plaintiff’s letter, he appears to assert a conditions-of-confinement

claim. In his letter, Plaintiff alleges the following facts. Plaintiff, and other prisoners, are being

exposed to extreme temperatures. In colder temperatures, the heat is not being turned on, and in

warmer temperatures, the heat is operating. Plaintiff asserts that numerous requests have been

made to prison officials to fix and close the windows.

        Plaintiff seeks unspecified damages.

                                            DISCUSSION

        Because Plaintiff asserts a claim that Defendants violated his constitutional rights, his

claim is construed as arising under 42 U.S.C. § 1983. To state a claim under 42 U.S.C. § 1983, a

plaintiff must allege both that: (1) a right secured by the Constitution or laws of the United States

was violated, and (2) the right was violated by a person acting under the color of state law, or a

“state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).




                                                   2
 A.         Rule 3 of the Federal Rules of Civil Procedure

        Plaintiff filed a letter, but did not submit a complaint, which is required to commence a

civil action in this Court. See Fed. R. Civ. P. 3. Plaintiff is therefore directed, if he wishes to

proceed with a civil action in this Court, to submit a complaint with an original signature to the

Court within sixty days of the date of this order. 2

 B.         Claims on behalf of others

        Plaintiff may not raise claims on behalf of other prisoners. A person who is not an

attorney may only represent himself in a pro se action; he may not represent another person. See

28 U.S.C. § 1654 (“In all courts of the United States the parties may plead and conduct their own

cases personally or by counsel as, by the rules of such courts, respectively, are permitted to

manage and conduct causes therein.”); United States ex rel. Mergent Servs. v. Flaherty, 540 F.3d

89, 92 (2d Cir. 2008) (“Because [§ 1654] permits parties only to plead and conduct their own

cases personally, we have held that an individual who is not licensed as an attorney may not

appear on another person’s behalf in the other’s cause. That is, in order to proceed pro se, [a]

person must be litigating an interest personal to him.”) (citations and internal quotation marks

omitted, italics and second alteration in original)).

        It does not appear that Plaintiff is an attorney. He may not, therefore, raise claims on

behalf of other prisoners, and any claims Plaintiff seeks to raise on their behalf must be

dismissed. 28 U.S.C. § 1915(e)(2)(B)(ii).




        2
            A Civil Rights Complaint form is attached to this order.

                                                   3
C.      Deliberate Indifference

       The Court construes the allegations in Plaintiff’s letter as asserting a § 1983 claim that

correction officers were deliberately indifferent to conditions of Plaintiff’s confinement that

posed a serious threat to his health or safety. Because Plaintiff is a convicted prisoner, his claims

arise under the Cruel and Unusual Punishments Clause of the Eighth Amendment. Bell v.

Wolfish, 441 U.S. 520, 536 n.16 (1979), Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017).

       To state such a claim, a plaintiff must allege “that the conditions, either alone or in

combination, pose an unreasonable risk of serious damage to his health” or safety, which

“includes the risk of serious damage to ‘physical and mental soundness.’” Id. at 30 (citing Walker

v. Schult, 717 F.3d 119, 125 (2d Cir. 2013), and quoting LaReau v. MacDougall, 473 F.2d 974,

978 (2d Cir. 1972)); see also Farmer v. Brennan, 511 U.S. 825, 828 (1994) (“A prison official’s

‘deliberate indifference’ to a substantial risk of serious harm to an inmate violates the Eighth

Amendment.”). “[P]rison officials violate the Constitution when they deprive an inmate of his

basic human needs such as food, clothing, medical care, and safe and sanitary living conditions.”

Walker, 717 F.3d at 125 (internal quotation marks omitted).

       A convicted prisoner must also show that a correction official “kn[ew] of and

disregard[ed] an excessive risk to inmate health or safety; the official must both [have been]

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also [have] draw[n] the inference.” Darnell, 849 F.3d at 32 (quoting Farmer,

511 U.S. at 837). The mere negligence of a correctional official is not a basis for a claim of a

federal constitutional violation under § 1983. See Daniels v. Williams, 474 U.S. 327, 335-36

(1986); Davidson v. Cannon, 474 U.S. 344, 348 (1986).

       Here, Plaintiff fails to allege facts suggesting that prison officials were deliberately

indifferent to his conditions of confinement. Plaintiff does not plead any facts showing that any
                                                  4
individual at Sing Sing knew or should have known of the conditions and that the individual was

deliberately indifferent to those conditions. Plaintiff also fails to allege any facts showing what,

if any, effects the conditions may have had on him. Plaintiff thus fails to state a claim for

deliberate indifference to his conditions of confinement.

 D.     Leave to Replead

       Because Plaintiff is proceeding pro se, and it is not clear that granting leave to replead

would be futile, the Court grants Plaintiff leave to replead his claim that prison officials at the

Sing Sing were deliberately indifferent to his conditions of confinement. Plaintiff must

sufficiently detail his claims in accordance with the standards above.

       Plaintiff must name as the defendants in the caption, and in the statement of claim, those

individuals who were allegedly involved in the deprivation of his federal rights. And Plaintiff

must provide a short and plain statement of the relevant facts supporting each claim against each

defendant he names. If Plaintiff does not know the name of a defendant, he may refer to that

individual as “John Doe” or “Jane Doe” in both the caption and the body of the amended

complaint. The naming of John Doe defendants, however, does not toll the three-year statute of

limitations period governing this action and Plaintiff shall be responsible for ascertaining the true

identity of any “John Doe” defendants and amending his complaint to include the identity of any

“John Doe” defendants before the statute of limitations period expires. Should Plaintiff seek to

add a new claim or party after the statute of limitations period has expired, he must meet the

requirements of Rule 15(c) of the Federal Rules of Civil Procedure.

       Should Plaintiff replead his claims in a complaint, he must, to the greatest extent

possible:

       a) give the names and titles of all relevant persons;



                                                  5
       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s complaint must tell the Court: who violated his

federally protected rights; what facts show that his federally protected rights were violated; when

such violation occurred; where such violation occurred; and why Plaintiff is entitled to relief.

Because Plaintiff’s complaint will completely replace, not supplement, his original submission,

any facts or claims that Plaintiff wishes to maintain must be included in the complaint.

                                          CONCLUSION

       The Clerk of Court is directed to reassign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff is granted leave to file a complaint that

complies with the standards set forth above. Plaintiff must submit the complaint to this Court’s

Pro Se Intake Unit within sixty days of the date of this order, caption the document as an

“Complaint,” and label the document with docket number 18-CV-11292 (LLS). An Civil Rights

Complaint form is attached to this order. No summons will issue at this time. If Plaintiff fails to

comply within the time allowed, and he cannot show good cause to excuse such failure, the

action will be dismissed for failure to state a claim upon which relief may be granted.

       The Clerk of Court is further directed to docket this as a “written opinion” within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.




                                                   6
         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 18, 2019
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




                                                 7
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
